Order entered October 21, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00529-CV

                    HAMPDEN CORPORATION, ET AL., Appellants

                                              V.

                             REMARK, INC. ET AL., Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-00342-06

                                          ORDER
       The Court has before it appellees’ October 18, 2013 second unopposed motion for

extension to file appellees’ brief. The Court GRANTS the motion and ORDERS appellees to

file their brief by November 8, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE